Roan, J.
1. Where the motion for a new trial does not specifically raise the point that the venue of the crime alleged was not shown, it can not be raised in the appellate court. Acts of 1911, p. 150.
2. In á prosecution for simple larceny, where it appears that the goods alleged to have been stolen were sold by the defendant, and they are thus, shown to have had some value, it is unnecessary to prove the exact price paid. From the evidence it appears that the defendant admitted that the goods alleged to have been stolen were sold by him. This was sufficient to show they were of some value. See Tolver v. State, 10 Ga. App. 33 (72 S. E. 516); Morrow Transfer Co. v. Robinson, *6048 Ga. App. 409 (69 S. E. 317) ; Corona Coal Co. v. Copeland, 7 Ga. App. 483 (67 S. E. 203) ; Ayers v. State, 3 Ga. App. 305 (59 S. E. 924).
Decided May 16, 1914.
Accusation of misdemeanor; from city court of Brunswick— Judge ICrauss. March 14, 1914.
Francis H. Harris, Robert W. Durden, for plaintiff in error.
Alfred H. Crovatt, solicitor, contra.
3. The evidence was sufficient to show that the goods alleged to have been stolen were the property of the Altamaha Woodwork Company; and, the finding of the jury being authorized by the evidence and having been approved by the trial judge, the Court of Appeals has no power to set aside the verdict. ' Judgment affirmed.